Title: From Thomas Jefferson to Samuel Huntington, 8 February 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Feb. 8. 1781.

I have just received intelligence which though from a private hand, I beleive is to be relied on, that a fleet of the enemy’s ships have entered Cape Fear river, that eight of them had got over the Bar and many others were laying off; that it was supposed to be a reinforcement to Ld. Cornwallis under the command of Genl. Prevost. This account which had come through another channel is confirmed by a letter from Genl. Parsons at Halifax to the Gentleman who forwards it to me. I thought it of sufficient importance to be communicated to your Excellency by the stationed expresses. The fatal want of arms puts it out of our power to bring a greater force into the feild than will barely suffice to restrain the adventures of the pitiful body of men they have at Portsmouth. Should any others be added to them, this country will be perfectly open to them by land as well as by water.
I have the honour to be with all possible respect Your Excellency’s most obedt. & most humble servt.,

Th: Jefferson

